DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-8 and 10-12 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  The amendment to claim 1 adds the following limitations: the display panel in the second non-folding area comprises a display-transmission area and a display-only area; a lower leveling layer disposed below the display-only area; and a lower transmission control layer disposed below the display-transmission area.  The new limitations imply that the lower leveling layer and the lower transmission control layer are both disposed in the second non-folding area.  However, the specification does not support this.  The specification only provides support for a lower leveling layer and a lower transmission control layer being disposed in different non-folding areas.  For example, figure 15 discloses a lower leveling layer 20_1 disposed in the first non-folding area NFA1 and a lower transmission control layer 40_1 disposed in the second non-folding area NFA2.  Figure 17 discloses a lower leveling layer 20_2 disposed in the first non-folding area NFA1 and a lower transmission control layer 40_2 disposed in the second non-folding area NFA2.  Claims 2-8 and 10-12 are rejected based on their dependency.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US 2017/0117342) in view of Kim et al. (US 2015/0185551).
As to claim 13, Kwon discloses in figure 1: a first non-folding area A1 and a second non-folding area A2.  Kwon further discloses in figure 7, a folding line disposed between the first non-folding area and the second non-folding area.
Kwon does not disclose the claimed structure of the display panel.  Kim discloses in figure 1, a display panel comprising a display only area comprising red, green and blue pixels, a display transmission area comprising a plurality of red, green and blue pixels and a plurality of white pixels, a lower leveling layer 126 disposed below the display only area, a lower transmission control layer 124 disposed below the display transmission area, wherein the display panel comprises pixels and transmissive areas (white pixels), the transmissive areas have a transmittance higher than a transmittance of the pixels, and the transmissive areas are disposed in the display transmission area.  Kim discloses in paragraph [0012] that the disclosed display structure reduces production cost and improves productivity.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kwon by providing the first non-folding area A1 and the second non-folding area A2 with display structure disclosed by Kim in order to reduce production cost and improve productivity.
Kim does not disclose a transmission control layer.  However, a transmission control layer such as a polarizer was well known for providing light modulation in a liquid crystal display device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kwon by providing a polarizer in the second non-folding area in order to provide light modulation.
As to claim 14, Kwon in view of Kim discloses all of the elements of the claimed invention discussed above regarding claim 13.  Kwon further discloses in figure 1, a first display area overlapping the first non-folding area A1, and a second display area overlapping the second non-folding area A2.  Kwon further discloses in claim 7, a resolution of one of the first area and the second area is less than a resolution of the other of the first area and the second area.
As to claim 15, Kwon in view of Kim discloses all of the elements of the claimed invention discussed above regarding claim 13.  Kim further discloses a display panel wherein the pixels and the transmissive areas are arranged alternately in the display transmission area, but does not disclose that the area of each of the pixels is substantially equal to an area of each of the transmissive areas.  However, it was conventional for the area of each of the red, green and blue pixels to be substantially equal to the area of each of the transmissive areas (white pixels).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kwon such that he area of each of the red, green and blue pixels to be substantially equal to the area of each of the transmissive areas (white pixel) because conventional structures were known to be cost effective and reliable.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US 2017/0117342) in view of Kim et al. (US 2015/0185551) as applied to claim 13 above, and further in view of Nishio et al. (US 2022/0236468).
Kwon in view of Kim discloses all of the elements of the claimed invention discussed above regarding claim 13, but does not disclose that the thickness of the polarizer is 0.1 to 0.7 µm.  Nishio discloses in paragraph [0132], a liquid crystal polarizer having a thickness of 0.5 to 3 µm.  According to MPEP 2144.05, Section I: In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Nishio further discloses in paragraph [0122] that a liquid crystal polarizer is thin and can have its absorption axis arranged in any direction.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kwon by providing a liquid crystal polarizer having a thickness of 0.5 to 0.7 µm based on Nishio’s teaching that a liquid crystal polarizer was thin and could have its absorption axis arranged in any direction.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US 2017/0117342) in view of Kim et al. (US 2015/0185551) and Nishio et al. (US 2022/0236468) as applied to claim 17 above, and further in view of Lim et al. (US 2016/0115389).
Kwon in view of Kim and Nishio discloses all of the elements of the claimed invention discussed above regarding claim 17.  Nishio further discloses that the transmission control layer comprises liquid crystal molecules, but does not disclose that the refractive index anisotropy of the liquid crystal molecules is in a range of 0.1 to 0.25.  However, this was a conventional refractive index anisotropy for a liquid crystal as evidenced by paragraph [0022] of Lim.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kwon such that the refractive index anisotropy of the liquid crystal is between 0.1 to 0.25 because conventional materials were known to be cost effective and reliable.
Allowable Subject Matter
Claims 16 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art taught or fairly suggested a display device comprising the combination required by claim 16, including: a protection window and a leveling layer disposed in the first non-folding area, wherein a sum of a thickness of the protection window and a thickness of the leveling layer is substantially equal to a thickness of the transmission control layer.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art taught or fairly suggested a display device comprising the combination required by claim 19, wherein the display-transmission area is a both-sided emission display panel.  Claim 20 is objected to by virtue of its dependency.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 13 have been considered but are moot in view of the new grounds of rejection.  Claim 1 is now rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  Regarding claim 13, the new grounds of rejection are based in part on the newly cited prior art of Kim et al. (US 2015/0185551).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Chung whose telephone number is (571)272-2288. The examiner can normally be reached Monday - Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID Y CHUNG/Examiner, Art Unit 2871                                                                                                                                                                                                        
/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871